 0In the Matter Of UNITED STATES STAMPING COMPANYandPORCELAINENAMEL WORKERS' UNION No. 18630Case No. R-14DIRECTION FOR ELECTIONJanuary 13,1936By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 of the National Labor RelationsAct, approved July 5, 1935, and pursuant to Article III, Section 8of the National Labor Relations Board Rules. and Regulations-Series 1, it isDIRECTED that as part of the investigation authorized by the Boardin the above case to ascertain representatives for collective bargainingwith the United States Stamping Company, Moundsville, West Vir-ginia, an election by secret ballot shall be conducted within a periodof one week from the date of this direction of election, under thedirection and supervision of the Regional Director for the SixthRegion, acting in this matter as the agent of the National LaborRelations Board and subject to Article III, Section 9 of said Rulesand Regulations, among the employees engaged in the production andmaintenance department of the United States Stamping Companyon November 5, 1935 and those employed between that date and thedate of this direction of election in the production and maintenancedepartment, excepting foremen, assistant foremen, supervisory andclerical employees, and those who quit or have been discharged forcause during such period, to determine whether or not they desire tobe represented by the Porcelain Enamel Workers' Union No. 18630.ISAME TITLE]Decision,February 11, 1936Stamping and Enameling Industry-Strike-Representatives:proof of choice :comparison of cancelled pay-roll checks with statements designating; member-ship inunion-Unit Appropriate for Collective Bargaining:community of inter-est ; functional coherence ; employees on hourly and piece rate basis; distinc-tiveness of occupation ; production and maintenance employees-Election Or-dcied:question affecting commerce: prior strike caused by employer's refusal123 124NATIONAL LABOR RELATIONS BOARDto recognize representatives-controversy concerning repre,3entation of em-ployeesmajority status disputed by employer ; request by substantial numberin appropriateunit-Certification of Representatives.Mr. RobertH. Kleebfor the Board.Mr. Martin Brown,ofMoundsville,W. Va., for the Company.Mr. Joseph Rosenfarb,of counsel to the Board.DECISIONSTATEMENT OF CASEOn November 4, 1935, H. G. Flaugh, an organizer of the AmericanFederation of Labor and representing the Porcelain Enamel Work-ers' Union No. 18630, hereinafter called the union, filed with the Re-gional Director for the Sixth Region a petition for an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, approved July 5, 1935.The petitionalleges that the union represents approximately 283, employees outof about 414 in the production and maintenance department of theUnited States Stamping Company, Moundsville,West Virginia,hereinafter called the company, that no other individuals or labororganizations claim to represent any of the employees, and that aquestion has arisen concerning the representation of the employees.The petition further alleges that the question concerning representa-tion is one affecting commerce within the meaning of Section 2 (7)of the Act.On November 12, 1935, the Board, pursuant to Article III, Section3 of National Labor Relations Board Rules and Regulations-Series1, authorized the Regional Director for the Sixth Region to conductan investigation and to provide for an appropriate hearing upon duenotice.Notice of hearing was issued and duly served, and hearingswere held on November 25th and 27th, 1935, before a Trial Exam-inerdesignated by the Board.The company, through its counsel, filed a motion to dismiss thepetition and an answer wherein,inter alia,the constitutionality ofthe National Labor Relations Act was raised and the position takenthat the case was not within the jurisdiction of the National LaborRelations Board.The company was represented at the hearing bycounsel who cross-examined the witnesses called by the Board butwho introduced no evidence in behalf of the company. The motionto dismiss the petition is hereby denied.From the evidence adduced at the hearing and from the entirerecord now before it the National Labor Relations Board promul-gates the following: DECISIONS AND ORDERSFINDINGS OF FACT1251.The United States Stamping Company is a corporation createdand existing under the laws of the State of West Virginia and hasits principal office, main plant and place of business in the City ofMoundsville, in the County of Marshall and State of West Virginia.It is engaged in the manufacture, sale and distribution of enamelcooking utensils.2.A great variety of materials, including cartons, steel, enamel,oxides, flint, borax, clay, feldspar, sand, acid, bailwoods, excelsior,silicates,wire, chrome covers, wooden handles, knobs and oil board,is used in the manufacture of the finished products of the company,95 per cent of which is purchased from without the State of WestVirginia, f. o. b. shipping point.At least 90 per cent of the company's finished products is normallyshipped to destinations outside of the State ofWest Virginia, topoints in almost all of the States of the United Sates, all sales beingmade f. o. b. Moundsville, West Virginia.The shipments to and from the company are by freight, express,trucks and boats of independent companies.The following freightfigures covering shipments to and by the company over the Baltimore& Ohio Railroad, representing likewise the approximate average forexpress shipments, were picked at random by the agent for thatRailroad :SHIPMENTSTO COMPANY1935From States outside West VirginiaWithin StateofWestVirginiaAugust-------------------------------------9carloads-------------------------------NoneSeptember--------------- -----------------7carloads---------------------------------1 carload.October------------------------------------7carloads---------------------------------NoneSHIPMENTS FROM COMPANYTo States outside West VirginiaWithin StateofWestVirginiaAug12-------------------------------------26shipments------------------------------1 shipment.Aug13------------------------------------49shipments-----------------------------1 shipmentSept24------------------------------------43shipments-----------------------------I shipmentSept25-----------------------------------30shipments------------------------------NoneOct 8---------------------------------------28 shipments------------------------------1 shipment.Oct 9---------------------------------------16shipments------------------------------None.3.In 1933, Local No. 18630 of the Porcelain Enamel Workers'Union, a labor organization affiliated with the American Federa-tion of Labor, was organized among the employees of the UnitedStates Stamping Company.The Financial Secretary of the union0 126NATIONAL LABOR RELATIONS BOARDtestified that the paid-up membership of the union was 229 at thetime of the hearing.During June of 1935 difficulties arose between the managementand the committee of the union over the negotiation of a new col-lective agreement concerning wages, hours and conditions of work.The management refused to deal with the committee on the groundthat the union did not represent a majority of the employees ofthe company.4.On August 17, 1935, the union held a meeting which wasopen to all of the employees of the production and maintenance de-partment of the company.At this meeting cards of identical tenorwere circulated among those present addressed to the National LaborRelations Board, marked "(Strictly Confidential) For GovernmentUse Only", designating the Porcelain Enamel Workers' Union No.18630 as the agency for collective bargaining with the company, "forthe purpose of negotiating an agreement on wages, hours and work-ing conditions and for the purpose of other mutual aid and protec-tion."282 such cards were signed at the meeting and subsequently,and were then turned over to Ernest Dunbar, an Examiner of theNational Labor Relations Board.Dunbar advised Mr. F. S. Earn-shaw, Secretary and Treasurer of the company, that the cards repre-sented a majority of the production and maintenance employees, butMr. Earnshaw still refused to meet the committee of the union forthe reason that the union did not represent a majority of the em-ployees and for the further reason that he would, under no circum-stances, deal with the representatives of a union, especially one affil-iated with the American Federation of Labor, but would meet themas representatives of the employees of the company.5.Dunbar, with the consent of Earnshaw, compared the signa-tures on the cards with the signatures on cancelled checks of em-ployees supplied by the company.He found the signatures on 242 ofthe cards to be the same or identical with those on the cancelledchecks, 19 signatures on the cards to be doubtful, and 21 to beimpossible of location among the checks.This would give the union a clear majority of the 411 produc-tion and maintenance employees whom the company employed dur-ing this period.However, the evidence presented by the cards isentirelyex partein character.Although the Board may of courseact onex parteevidence and make findings of fact based thereon, wefeel that under all the circumstances of this case an election shouldbe held.6.Failing to obtain recognition of the union for bargaining pur-poses after repeated unsuccessful attempts to settle the matter ami-cably, the employees of the company went out on strike on or aboutNovember 6, 1935, causing a complete shutdown of the company's0 DECISIONS AND ORDERS127plant.The value of shipments from the company, which for theperiod of two weeks prior to the date of the strike amounted to$50,000, over 90 per cent of which was interstate, dropped to $7,000for the three days succeeding the strike, and then the shipments ceasedaltogether except for desultory parcel post or express shipments. Theshipment of raw materials to the company, 95 per cent of which wasalso interstate,must have been correspondingly affected, althoughno evidence on the point appears in the record.7.As reported to the West Virginia Compensation Board, theUnited States Stamping Company had a total of 460 employees asof October 31, 1935, exclusive of officials of the company.Of thisnumber there were 27 employed on the office force, 15 were fore-men and assistant foremen, and 7 have since been laid off, leavinga total of 411 employed in production and maintenance.The office force includes typists, clerks and the sales manager. Ingeneral, it is clear that they constitute a group with functions sharplydistinguished from that of the employees engaged in actual pro-cessing operations, are paid on a salary basis as against piece-rateand hour-rate bases governing the production and maintenancegroup, are paid on the 15th and 30th of each month while the pro-duction and maintenance employees are paid on the 7th and 23rdof each month, and are regarded by the latter and by themselves as adistinct department.At the hearing they made no claim to be recog-nized as an independent bargaining unit or to be included in a totalemployer unit.The foremen, and assistant foremen are paid respectively on asalary and an hourly basis and ought also to be excluded as havingsupervisory authority and duties that relate them more directly tothe management than to the workers.The one unit clearly defined as to function and interest in estab-lishing a mechanism for collective bargaining is the production andmaintenance unit engaged in the actual processing of enamelwareand incident activities, and not the total number of employees of thecompany as contended for by counsel for the company. The produc-tion and maintenance department was described in the testimony asconsisting of welding, press, enameling, dipping, spraying, beading,baking, packing, shipping, pickling, maintenance, day laborers andnight watchmen.CONCLUDING FINDINGS OF FACT AND CONCLUSIONS OF ,LAW1.The United States Stamping Company is a corporation createdand existing under the laws of the State of West Virginia and hasits principal office, main plant and place of business in the City ofMoundsville, County of Marshall and State of West Virginia. It isengaged in the manufacture and sale of enamel cooking utensils.As 128NATIONAL LABOR RELATIONS BOARDof October 31, 1935 it employed 411 persons engaged in the produc-tion and maintenance department.2.A great variety of materials is used in the manufacturing ofthe finished products of the company, 95 per cent of which is pur-chased from without the State of West Virginia, f. o. b. shippingpoint.At least 90 per cent of the company's finished products isnormally shipped to destinations outside of the State of West Vir-ginia to points in almost all of the states of the United States, allsales being made f. o. b. Moundsville, West Virginia.3.The Porcelain Enamel Workers' Union No. 18630 is a labororganization organized in 1933 and affiliated with the American Fed-eration of Labor, whose membership is composed of employees ofthe company engaged in the production and maintenance depart-ment.The Financial Secretary of the union testified at the hearingthat the paid-up membership of the union was then 229. The evi-dence tends to indicate that 242 employees in the production andmaintenance department have designated the union as their repre-sentative for the purposes of collective bargaining.4.The employees engaged in the production and maintenance de-partment of the company constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b) ofthe Act.5.Repeated attempts have been made by the union to negotiatewith the management of the company as the authorized representa-tive of the production and maintenance employees for the purposeof collective bargaining.The company refused to deal with theunion as the representative of the employees of the company engagedin the production and maintenance department for the purpose ofcollective bargaining, for an alleged reason,inter alia,that the uniondid not represent a majority of the production and maintenanceemployees of the company.6.This controversy finally led on November 6, 1935 to a strike ofthe employees of the company, precipitating a complete shutdown ofthe production plant of the company and a cessation of production,with a consequent interruption of commerce and the free flow ofcommerce.7.A question concerning representation has arisen among the pro-duction and maintenance employees of the company, within themeaning of Section 9 (c) of the Act.8.The question concerning representation which has arisen hasled and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.9.It is the conclusion of the National Labor Relations Board thata question affecting commerce has arisen concerning the representa- DECISIONS AND ORDERS129tion of the production and maintenance employees of the UnitedStates Stamping Company, within the meaning of Section 9 (c) ofthe Act, and that an election by secret ballot should be conductedto ascertain who shall represent such employees.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESFebruary 11, 1936A petition for certification of representatives having been dulyfiled, an investigation and hearing having been duly authorized andconducted, and an election by secret ballot having been conducted onJanuary 20, 1935 among the production and maintenance employeesof the United States Stamping Company, located at Moundsville,West Virginia, pursuant to the National Labor Relations Board'sDirection for Election dated January 13, 1935, and an intermediatereport finding that Porcelain Enamel Workers' Union No. 18630 hadbeen selected by a majority of such employees having been preparedby the Regional Director for the Sixth Region and served upon theparties, and no substantial and material issue with respect to theconduct of the ballot having been raised by the objections filed withthisBoard by the Company, pursuant to Article III, Section 9 ofNational Labor Relations Board Rules and Regulations-Series 1,THEREFORE, by virtue of and pursuant to the power vested in theNational Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act, approved July 5, 1935, and pursuant to ArticleIII, Section 8 of National Labor Relations Board Rules and Regu-lations-Series 1,IT IS HEREBY CERTIFIED that Porcelain Enamel Workers' Union No.18630 has been selected by a majority of the production and main-tenance employees of the United States Stamping Company as theirrepresentative for the purposes of collective bargaining and thatpursuant to the provisions of Section 9" (a) of said Act, PorcelainEnamel Workers' Union No. 18630 is the exclusive representativeof all the production and maintenance employees of the UnitedStates Stamping Company for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.MR. SMITH took no part in the consideration of the above Certi-fication of Representatives.